Case 0:21-cv-60068-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO.

  CLYDE SMITH,

         Plaintiff,

  v.

  LAKEVIEW CONSTRUCTION OF WISCONSIN, LLC,
  a foreign limited liability company

        Defendant.
  ___________________________________________________/

                                           COMPLAINT

         Plaintiff, CLYDE SMITH (hereinafter, “SMITH” or Plaintiff), by and through his

  undersigned counsel, hereby files his Complaint against LAKEVIEW CONSTRUCTION OF

  WISCONSIN, LLC. (hereinafter, “LAKEVIEW” or Defendant), and alleges as follows:

                           JURISDICTION, PARTIES, AND VENUE

         1.      This is a claim for damages and other relief against Defendant pursuant to 29 U.S.C.

  § 201, et seq. (hereinafter the “Fair Labor Standards Act”, the “FLSA” or the “Act”) and for

  violations of the Florida Workers’ Compensation laws to Florida Statutes § 440.205 and the

  Florida Common Law.

         2.      Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28

  U.S.C. § 1331, and 28 U.S.C. § 1367.

         3.      Venue is proper in this Court pursuant to 29 U.S.C. § 216(b)(1); (c)(2); and (d),

  because Plaintiff was employed by Defendant in this District; because Defendant, at all times

  material, conducted and continues to conduct business in the Southern District of Florida; and




                                                  1
Case 0:21-cv-60068-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 2 of 10




  because Defendant is a foreign limited liability and its registered agent is located within Broward

  County, Florida and is subject to personal jurisdiction herein.

         4.      Plaintiff, SMITH, is a resident of Broward County, Florida, over the age of 18 and

  otherwise sui juris. During all times relevant to this Complaint, Plaintiff was employed by

  Defendant as a construction superintendent.

         5.      Plaintiff traveled to jobsites throughout the United States and the State of Florida

  to provide construction services for the benefit of Defendant.

         6.      Plaintiff’s responsibilities entailed setting up a field office, assist project managers,

  submit paperwork, establish benchmarks, facilitate job/safety meetings, provide labor when

  needed, etc. Plaintiff was therefore, an employee as defined by 29 U.S.C. § 203(e) and Florida

  Statutes § 440.02(15)(a).

         7.      Defendant, is a foreign limited liability company organized and existing under and

  by virtue of the laws of Wisconsin and registered to do business within Florida. Defendant does

  not have a principal place of business in the State of Florida but its registered agent is located in

  Broward County Florida, and is subject to the laws of the United States and the State of Florida.

         8.      Defendant is a company which provides construction services though out the

  United States including the State of Florida was, at all times relevant, an employer as that term is

  defined in Fla. Stat. § 440.02(16)(a).

         9.       At all times relevant hereto, Defendant was a covered employer under the 29

  U.S.C. § 203(d) and (s)(1) in that it had employees engaged in commerce or in the production of

  goods for commerce or that had employees handling, selling, or otherwise working on goods or

  materials that have been moved in or produced for commerce by any person.

         10.     At all times material to this Complaint, Defendant has had two (2) or more


                                                    2
Case 0:21-cv-60068-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 3 of 10




  employees who have regularly sold, handled, or otherwise worked on goods and/or materials that

  have been moved in or produced for commerce which as employees subject to the provisions of

  the FLSA, 29 U.S.C. § 203.

         11.     Defendant, upon knowledge and belief, has gross revenue which exceeds $500,000

  for each of the past three (3) years and utilizes goods in the flow of commerce across state lines.

         12.     All conditions precedent to this action have been performed or waived.

                                 GENERAL ALLEGATIONS
                         (FLSA VIOLIATIONS AND UNPAID WAGES)

         13.     Plaintiff worked for Defendant as a construction superintendent throughout Florida

  and the United States including Colorado and Arizona from August 2018 until his termination on

  December 7, 2020.

         14.     Plaintiff was an employee covered by the FLSA in that he was employed by

  Defendant as a superintendent. He is, therefore, an “employee” Under 29 U.S.C. §203(e).

         15.     Plaintiff was misclassified as an exempt employee. However, his job duties did not

  meet the requirements to qualify for an exemption under the FLSA. Specifically, Plaintiff did not

  manage employees, he did not have authority to hire or fire employees, he did not have authority

  to exercise discretion or independent judgment with respect to matters of significance, and he

  frequently provided manual labor as part of his job.

         16.     As such, Plaintiff was a non-exempt employee and subject to the payroll practices

  and procedures set forth herein.

         17.     Plaintiff regularly worked in excess of forty (40) hours during one or more

  workweeks within three years of the filing of this Complaint.




                                                   3
Case 0:21-cv-60068-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 4 of 10




         18.     During the entirety of Plaintiff’s employment with Defendant, Plaintiff worked an

  average of approximately fifty (50) to sixty (60) hours per week but Plaintiff was not properly paid

  overtime for the hours worked over forty (40) in a work-week.

         19.     At all times pertinent to this action, Defendant failed to comply with 29 U.S.C. §§

  201 – 219 in that Plaintiff performed services for Defendant for which no provision was made to

  properly pay overtime for those hours worked over forty (40) in a work-week.

         20.     Defendant failed to properly compensate Plaintiff at one-and-one half times his

  regular rate of pay for all hours worked in excess of forty (40) hours per week.

         21.     Defendant and its representatives knew that Plaintiff was working overtime, and

  that Federal law requires employees to be compensated at time and one-half per hour for overtime

  pay.

         22.     Defendant had knowledge of the hours worked in excess of forty (40) hours per

  week by Plaintiff for the benefit of the Defendant, but Defendant, nonetheless, willfully failed to

  compensate Plaintiff at one-and-one half times his regular rate of pay as required by the FLSA.

         23.     Defendant failed to maintain accurate records of all the actual start times, actual

  stop times, hours worked each day, and total hours worked each week by Plaintiff.

         24.     The complete records concerning the compensation actually paid to Plaintiff are in

  the possession, custody, and/or control of Defendant.

         25.     During his employment with Defendant, Plaintiff was compensated according the

  following schedule when working out of town on project:

                     ● $1,400.00 per week for services rendered as a construction superintendent;

                     ● $210.00 per week for food; and

                     ● $490.00 per week for lodging.



                                                   4
Case 0:21-cv-60068-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 5 of 10




           26.    In addition to the above compensation schedule, Defendant agreed to pay Plaintiff

  for gas and mileage in order for him to travel to and from the job sites using his personal truck and

  tools.

           27.    In June 2020, Plaintiff was directed to drive to Colorado to work on a project for

  Defendant.

           28.    Plaintiff was also sent by Defendant to Arizona to work on a project in November

  2020.

           29.    To date, Plaintiff has not been paid his wages for the week ending on June 28, 2020,

  while Plaintiff was traveling to and/or working in Colorado. Further, Plaintiff was not paid for his

  food and lodging compensation while working on a project in Arizona for weeks ending on

  November 29, 2020 and December 6, 2020.

           30.    In addition, Defendant has not paid Plaintiff for his time, gas and mileage to return

  back to Florida from the job site in Arizona. As such, Plaintiff has been stranded in Arizona since

  his termination as of the time of this filing.

                               GENERAL ALLEGATIONS
                        (WORKER’S COMPENSATION RETALIATION)

           31.    On or about October 8, 2020, Plaintiff sustained a foot injury while working at a

  job site in Ocala, Florida for the Defendant.

           32.    Plaintiff reported the injury to Defendant as soon as he realized the injury was more

  than superficial and requested that a worker’s compensation claim be filed.

           33.    Defendant refused to file a worker’s compensation claim with the insurer for

  Plaintiff’s work injury.

           34.    On or about November 21, 2020, Plaintiff was hospitalized due to the injury he

  sustained on Defendant’s job site while he was working for Defendant.

                                                    5
Case 0:21-cv-60068-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 6 of 10




          35.      Over the course of the next two (2) months, Plaintiff repeatedly notified Defendant

  that he would notify the insurer if Defendant refused to file the worker’s compensation claim as

  he continued to have medical issues related to his work injury.

          36.      Plaintiff ultimately filed his own claim with Defendant’s worker’s compensation

  carrier due to Defendant’s refusal to file the claim on Plaintiff’s behalf.

          37.      On December 8, 2020, Defendant terminated Plaintiff while he was in Arizona

  working on a project for Defendant.

          38.      Plaintiff is still receiving treatment for his workers’ compensation injury. Most

  recently, Plaintiff had a portion of his foot amputated in a hospital in Arizona. As a result of his

  amputation, Plaintiff now requires constant care.

          39.      At all times during the course of his employment with Defendant, Plaintiff’s work

  performance had been more than satisfactory. Plaintiff had no reprimands, verbal or written, in his

  employee file.

          40.      There is no legal, non-discriminatory or non-retaliatory reason for Defendant’s

  decision to terminate Plaintiff. Any reason Defendant provided for Plaintiff’s termination is

  pretextual.

          41.      Plaintiff has retained the undersigned firm to prosecute this action on his behalf and

  has agreed to pay it a reasonable fee for its services.

          42.      Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing

  party in this action.

                          COUNT I – VIOLATION OF FLSA/OVERTIME

           43.     Plaintiff re-alleges and re-aver paragraphs 1 – 30 as fully set forth herein.




                                                      6
Case 0:21-cv-60068-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 7 of 10




         44.     During the course of Plaintiff’s employment, Defendant has willfully violated the

  provisions of §7 of the Act [29 U.S.C. §207] by employing employees engaged in commerce for

  workweeks longer than forty (40) hours without compensating them for all hours worked in excess

  of forty (40) hours at a rate not less than one- and one-half times their regular rate.

         45.     During the entirety of Plaintiff’s employment, Plaintiff worked an average of

  approximately fifty (50) to sixty (60) hours per week.

         46.     Plaintiff was only paid his base salary and never overtime.

         47.     Plaintiff was not exempt from the overtime provision of the FLSA pursuant to 29

  U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or professional

  employee.

         48.     Defendant has knowingly and willfully failed to pay Plaintiff at time and one half

  of his regular rate of pay for all hours worked in excess of forty (40) per week during the relevant

  time period.

         49.     By reason of the said intentional, willful and unlawful acts of Defendant, Plaintiff

  has suffered damages plus incurring costs and reasonable attorneys’ fees.

         50.     As a result of Defendant’s willful violations of the Act, Plaintiff is entitled to

  liquidated damages.

         51.     Plaintiff has retained the undersigned counsel to represent him in this action, and

  pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover all reasonable attorneys’ fees and

  costs incurred in this action from Defendant.

         WHEREFORE, for workweeks within three (3) years of the filing of this Complaint,

  Plaintiff, CLYDE SMITH, requests judgment for:




                                                    7
Case 0:21-cv-60068-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 8 of 10




                a.      Overtime payment, wages, salary, lost benefits, and any other compensation

                        denied or lost to Plaintiff by reason of Defendant’s violation of the FLSA.

                b.      Interest on the amount found due;

                c.      Liquidated damages;

                d.      Costs associated with this action together with reasonable attorney’s fees

                        incurred in this action pursuant to 29 U.S.C. §216(b); and

                e.      Such other relief as the Court deems just and proper.

                                  COUNT II – UNPAID WAGES

         52.    Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

         53     This action is brought upon Florida common law claim for unpaid wages.

         54.    Defendant has not paid Plaintiff duly owed wages for his services for the week

  ending June 28, 2020, and for food and lodging for the weeks ending on November 29, 2020 and

  December 6, 2020.

         55.    Further, Defendant failed to pay Plaintiff for the drive time, gas and mileage from

  Arizona to Florida upon his termination.

         WHEREFORE, Plaintiff, CLYDE SMITH, requests judgment for:

                a. Unpaid wages;

                b. Unpaid food compensation;

                c. Unpaid lodging compensation;

                d. Unpaid gas expenses;

                e. Unpaid mileage expenses;

                f. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred

                     in this action; and


                                                  8
Case 0:21-cv-60068-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 9 of 10




                  g. Such other relief as this Court deems just and proper.

              COUNT III – VIOLATION OF WORKERS’ COMPENSATION LAWS

            56.   Plaintiff re-alleges and re-avers paragraphs 1 – 12 and 31 - 42 as fully set forth

  herein.

            57.   Plaintiff was injured on the job on or about October 8, 2020, and requested that

  Defendant file a worker’s compensation claim on his behalf on numerous occasions.

            58.   Plaintiff was terminated after making several requests for worker’s compensation

  benefits from Defendant on December 8, 2020.

            59.   The purported reason for Plaintiff’s discharge given by Defendant is pretextual.

            60.   Defendant discharged Plaintiff for his valid claim for medical treatment and

  compensation under the Workers’ Compensation Law, and that Plaintiff’s valid claim for

  compensation, at minimum, was a motivating factor in Defendant’s decision to discharge Plaintiff,

  in violation of Florida Statutes § 440.205.

            61.   Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for his rights under Florida Statutes § 440.205. Defendant,

  by and through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

  conduct of its employees. Therefore, Plaintiff is also entitled to punitive damages from Defendant

  in a sum according to proof at trial.

            WHEREFORE, Plaintiff, CLYDE SMITH, requests judgment for:

                  a. Lost wages and/or benefits as a result of his termination;

                  b. Compensatory, liquidated, and punitive damages as allowed by law and upon a

                     record showing proof thereof;

                  c. Interest on all monies owed;


                                                    9
Case 0:21-cv-60068-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 10 of 10




                   d. Assessment against Defendant for those reasonable attorney’s fees and costs

                       incurred as a result of bringing this action as permitted by Florida statutes; and

                   e. Any other relief this Court deems just and proper.

                                        JURY TRIAL DEMAND

           Plaintiff, CLYDE SMITH, hereby demands a trial by jury on all issues contained herein so

   triable as a matter of right.

   Dated: January 12, 2021.

                                                  LAW OFFICES OF CHARLES EISS, P.L.
                                                  Attorneys for Plaintiff
                                                  7951 SW 6th Street, Suite 112
                                                  Plantation, Florida 33324
                                                  (954) 914-7890 (Office)
                                                  (855) 423-5298 (Facsimile)

                                          By:     /s/ Charles M. Eiss
                                                  CHARLES M. EISS, Esq.
                                                  Fla. Bar #612073
                                                  chuck@icelawfirm.com
                                                  Shanna Wall, Esq.
                                                  Fla. Bar #0051672
                                                  shanna@icelawfirm.com




                                                     10
